Exhibit 10-cc

 

MEMC Electronic Materials, Inc.

1995 EQUITY INCENTIVE PLAN

as Amended and Restated on January 26, 2004

 

MEMC Electronic Materials, Inc. established the MEMC Electronic Materials, Inc.
1995 Equity Incentive Plan effective as of the effective date of its
registration statement for its initial public offering in 1995. The Plan has
been amended from time to time, most recently in the form of a restatement dated
August 3, 2000, and a First Amendment to such restatement dated December 12,
2001. The Board of Directors of MEMC Electronic Materials, Inc. now wishes to
amend the Plan to permit the award of stock units.

 

NOW, THEREFORE, the Plan is hereby amended and restated effective as of January
26, 2004 to read in its entirety as follows:

 

1. Purpose. The purpose of the MEMC Electronic Materials, Inc. 1995 Equity
Incentive Plan as amended and restated herein (the “Plan”) is to provide an
additional incentive to officers, other eligible key employees and directors of
MEMC Electronic Materials, Inc., a Delaware corporation (the “Company”), and its
Subsidiaries (as hereinafter defined) upon whom responsibilities for the
successful operation, administration and management of the Company rest and
whose present or potential contributions are important to the continued success
of the Company, and to enable the Company to attract and retain in its employ
and as directors highly qualified persons for the successful conduct of its
business. It is intended that this purpose will be effected through the granting
of incentive and nonqualified Stock Options, Restricted Stock Awards,
Performance Share Awards or Stock Unit Awards, as provided herein (as each term
is hereinafter defined and collectively defined as the “Awards”).

 

2. Definitions. For purposes of the Plan, the following terms shall be defined
as follows:

 

“Affiliate” and “Associate” have the respective meanings ascribed to such terms
in Rule 12b-2 promulgated under the Exchange Act.

 

“Award” means an award to an Eligible Employee (as hereinafter defined) in the
form of Stock Options, Restricted Stock Awards, Performance Share Awards or
Stock Unit Awards.

 

“Award Agreement” means an agreement granting an Award and containing such terms
and conditions as the Committee deems appropriate and that are not inconsistent
with the terms of the Plan.

 

“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
promulgated under the Exchange Act.

 

“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Cause” means, when used in connection with the termination of a Participant’s
Employment, the termination of the Participant’s employment by the Company or
any Affiliate which employs such Participant on account of (i) the failure of
the Participant to make a good faith effort to substantially perform his duties
hereunder (other than any such failure due to the Participant’s Disability) or
Participant’s insubordination with respect to a specific directive of the
Participant’s supervisor or officer to which the Participant reports directly or
indirectly; (ii) Participant’s dishonesty, gross negligence in the performance
of his duties hereunder or engaging in willful misconduct, which in the case of
any such gross negligence, has caused or is reasonably expected to result in
direct or indirect material injury to the Company or any of its Affiliates;
(iii) breach by Participant of any material provision of any other written
agreement with the Company or any of its Affiliates or material violation of any
Company policy applicable to Participant; or (iv) Participant’s commission of a
crime that constitutes a felony or other crime of moral turpitude or fraud. If,
subsequent to Participant’s termination of employment hereunder for other than
Cause, it is determined in good faith by the Company that Participant’s
employment could have been terminated for Cause hereunder, Participant’s
employment shall, at the election of the Company, be deemed to have been
terminated for Cause retroactively to the date the events giving rise to Cause
occurred.

 

“Change in Control” means the occurrence of any of the following events: (i) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all of the assets of the Company to any Person or group
of related persons for purposes of Section 13(d) of the Exchange Act (a
“Group”), together with any affiliates thereof other than to TPG Wafer Holdings
LLC or any of its Affiliates (hereinafter “TPG”); (ii) the approval by the
holders of capital stock of the Company of any plan or proposal for the
liquidation or dissolution of the Company; (iii) (A) any Person or Group (other
than TPG) shall become the beneficial owner (within the meaning of Section 13(d)
of the Exchange Act), directly or indirectly, of shares representing more than
40% of the aggregate voting power of the issued and outstanding stock entitled
to vote in the election of directors, managers or trustees (the “Voting Stock”)
of the Company and such Person or Group actually has the power to vote such
shares in any such election and (B) TPG beneficially owns (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, in the aggregate a
lesser percentage of the Voting Stock of the Company than such other Person or
Group; (iv) the replacement of a majority of the Board of Directors of the
Company over a two-year period from the directors who constituted the Board of
Directors of the Company at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the Board of
Directors of the Company then still in office who either were members of such
Board of Directors at the beginning of such period or whose election as a member
of such Board of Directors was previously so approved or who were nominated by,
or designees of, TPG; (v) any Person or Group other than TPG shall have acquired
the power to elect a majority of the members of the Board of Directors of the
Company; or (vi) a merger or consolidation of the Company with another entity in
which holders of the Common Stock of the Company immediately prior to the
consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, 50% or less of the common equity
interest in the surviving corporation in such transaction and TPG holds less
than 20% of the outstanding Voting Stock of the Company.

 

- 2 -



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Voting Power” means the combined voting power of the Company’s then
outstanding voting securities.

 

“Committee” means the Compensation and Nominating Committee appointed by the
Board pursuant to Section 3(a) hereof to administer the Plan.

 

“Common Stock” means the Voting Common Stock, par value $.01 per share, of the
Company.

 

“Disability” means, with respect to any Participant, that, as a result of
incapacity due to physical or mental illness, such Participant is, or is
reasonably likely to become, unable to perform his or her duties for more than
six (6) consecutive months or six (6) months in the aggregate during any twelve
(12) month period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, on any given date, the closing price of the shares of
Common Stock, as reported on the New York Stock Exchange for such date or such
national securities exchange as may be designated by the Board or, if Common
Stock was not traded on such date, on the next preceding day on which Common
Stock was traded.

 

“Good Reason” means, within the two year period following a Change in Control,
(i) a material diminution in a Participant’s duties and responsibilities other
than a change in such Participant’s duties and responsibilities that results
from becoming part of a larger organization following a Change in Control, (ii)
a decrease in a Participant’s base salary, bonus opportunity or benefits other
than a decrease in benefits that applies to all employees of the Company or its
Affiliates otherwise eligible to participate in the affected plan, or (iii) a
relocation of a Participant’s primary work location more than 50 miles from the
work location immediately prior to the Change in Control, without written
consent; provided that, within fifteen days following the occurrence of any of
the events set forth herein, the Participant shall have delivered written notice
to the Company of his intention to terminate his employment for Good Reason,
which notice specifies in reasonable detail the circumstances claimed to give
rise to the Participant’s right to terminate his employment for Good Reason, and
the Company shall not have cured such circumstances within fifteen days
following the Company’s receipt of such notice.

 

“Incentive Stock Option” means a Stock Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Nonqualified Stock Option” means a Stock Option which is not an Incentive Stock
Option.

 

“Parent” means any corporation which is a “parent corporation” within the
meaning of Section 424(e) of the Code with respect to the Company.

 

“Participant” means an Eligible Employee to whom an Award has been granted under
the Plan.

 

“Performance Share Award” means a conditional Award of shares of Common Stock
granted to an Eligible Employee pursuant to Section 10 hereof.

 

“Person” means any person, entity or “group” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act.

 

“Restricted Stock Award” means an Award of shares of Common Stock granted to an
Eligible Employee pursuant to Section 9 hereof.

 

“Retirement” means retirement from active employment with the Company and its
Subsidiaries on or after the attainment of age 55, or such other retirement date
as may be approved by the Committee for purposes of the Plan and specified in
the applicable Award Agreement, but shall not include the termination of the
directorship of a nonemployee director.

 

“Stock Option” means an Award to purchase shares of Common Stock granted to an
Eligible Employee pursuant to Section 8 hereof.

 

“Stock Unit Award” means an Award of a right to receive a share of Common Stock
from the Company at a designated time in the future (provided such Stock Unit
Award is vested at such time) which is granted to a Participant pursuant to
Section 11 herein and which is subject to the restrictions set forth in Section
11 herein or in any Stock Unit Award Agreement that evidences such right. The
participant does not have the rights of a stockholder until receipt of the
Common Stock.

 

“Subsidiary” means any corporation which is a “subsidiary corporation” within
the meaning of Section 424(f) of the Code with respect to the Company.

 

“Ten Percent Shareholder” means an Eligible Employee who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code,) stock possessing more than ten percent (10%)
of the total Combined Voting Power of all classes of stock of the Company, or of
a Parent or a Subsidiary.

 

- 4 -



--------------------------------------------------------------------------------

“Valuation Date” means the trading date immediately preceding the date of the
relevant transaction.

 

3. Administration of the Plan.

 

(a) The Plan shall be administered by the Committee, which shall be comprised of
no fewer than two members of the Board who shall be appointed from time to time
by the Board. Members of the Committee shall serve at the pleasure of the Board
and the Board may from time to time remove members from, or add members to, the
Committee. All determinations of the Committee at a meeting shall be made by a
majority of the members in attendance. Any decision or determination reduced to
writing and signed by all the members shall be fully as effective as if it had
been made by a majority vote at a meeting duly called and held. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, and all members of
the Committee shall be indemnified by the Company to the fullest extent
permitted by the certificate of incorporation or by-laws of the Company or
applicable Delaware law with respect to any such action, determination or
interpretation.

 

(b) Within the limitations described herein, the Committee shall administer the
Plan, select the Eligible Employees to whom Awards will be granted, determine
the number and type of Awards to be granted to each such Eligible Employee,
determine the terms and conditions applicable to each Award (which need not be
identical), make any amendment or modification to any Award Agreement consistent
with the terms of the Plan, and interpret, construe and implement the provisions
of the Plan. The Committee shall have the authority to adopt rules and
regulations for administering the Plan which shall not be inconsistent with the
terms of the Plan. Decisions of the Committee shall be binding on the Company,
on all Eligible Employees and Participants and all other persons having any
interest in the Plan. The Company shall effect the granting of Awards under the
Plan in accordance with the determinations made by the Committee, which shall be
evidenced by an Award Agreement.

 

(c) The Committee shall have the authority to adopt such rules and regulations
and to add such terms, conditions and sub-schemes to the Plan as it deems
necessary or desirable to permit or facilitate the granting of Awards under the
Plan to, or obtain favorable tax treatment for, Eligible Employees resident for
tax purposes in jurisdictions outside the United States; provided, however, that
any such rule, regulation, term, condition or sub-scheme shall not be
inconsistent with the terms of the Plan.

 

(d) Any act that the Committee is authorized to perform hereunder may instead be
performed by the Board at its discretion, and to the extent that the Board so
acts, references in the Plan to the Committee shall refer to the Board as
applicable. In addition, the Committee in its discretion may delegate its
authority to grant Awards pursuant to Section 3(b) to an officer or committee of
officers, subject to specific limits and guidelines established by the Committee
at the time of such delegation. In addition, the Committee in its discretion may
delegate its authority to an officer or committee of officers to amend Award

 

- 5 -



--------------------------------------------------------------------------------

Agreements for purposes of delaying the start of the period during which a
Participant may exercise his or her Stock Options following termination of
employment if the Participant is in possession of material nonpublic information
regarding the Company at the time of his or her termination of employment.

 

4. Duration of Plan. The Plan shall remain in effect until terminated by the
Board of Directors and thereafter until all Awards granted under the Plan are
satisfied by the issuance of shares of Common Stock or the payment of cash or
are terminated under the terms of the Plan or under the Award Agreement entered
into in connection with the grant thereof. Notwithstanding the foregoing, no
Awards may be granted under the Plan after the tenth anniversary of July 12,
1995.

 

5. Shares of Stock Subject to the Plan. Subject to the provisions of Section 14
(relating to adjustment for changes in capital stock) there are reserved for
issuance under the Plan an aggregate of 7,197,045 shares of Common Stock, less
the number of shares that may be reserved for issuance under the Company’s
Retirement Savings Plan or under any broad-based employee stock purchase plan
(the “Plan Maximum”). Such shares may be authorized but unissued or treasury
shares.

 

Stock underlying outstanding Stock Options, Restricted Stock Awards, Performance
Share Awards or Stock Unit Awards will reduce the Plan Maximum while such Stock
Options, Restricted Stock Awards, Performance Share Awards or Stock Unit Awards
are outstanding. Shares underlying expired, canceled or forfeited Stock Options,
Restricted Stock Awards, Performance Share Awards or Stock Unit Awards shall be
added back to the Plan Maximum. When the exercise price of Stock Options is paid
by delivery of shares of Common Stock of the Company, or if the Committee
approves the withholding of shares from a distribution in payment of the
exercise price, the Plan Maximum shall be reduced by the net (rather than the
gross) number of shares issued pursuant to such exercise, regardless of the
number of shares surrendered or withheld in payment. If the Committee approves
the payment of cash to an optionee equal to the difference between the fair
market value and the exercise price of stock subject to a Stock Option, or if a
Performance Share Award is paid in cash, the Plan Maximum shall be increased by
the number of shares with respect to which such payment is applicable.
Restricted Stock issued pursuant to the Plan will reduce the Plan Maximum while
outstanding even while subject to restrictions. Shares of Restricted Stock shall
be added back to the Plan Maximum if such Restricted Stock is forfeited or is
returned to the Company as part of a restructuring of benefits granted pursuant
to the Plan. Common Stock subject to a Stock Unit Award will reduce the Plan
Maximum while such Stock Unit Award is outstanding, even while such Award is not
vested. Shares of Common Stock subject to a Stock Unit Award shall be added back
to the Plan Maximum if such Stock Unit Award is forfeited or is canceled as part
of a restructuring of benefits granted pursuant to the Plan.

 

6. Maximum Number of Shares per Eligible Employee. To satisfy the requirements
under Section 162(m) of the Code, no Eligible Employee whose Performance Award
the Committee reasonably believes will be subject to Section 162(m) of the Code
shall receive a grant of Awards with respect to more than 325,000 shares of
Common Stock in any Plan year.

 

- 6 -



--------------------------------------------------------------------------------

7. Eligible Employees. Awards may be granted by the Committee to individuals
(“Eligible Employees”) who are either directors or salaried employees of the
Company or a Subsidiary with potential to contribute to the future success of
the Company or its Subsidiaries. Awards shall not be affected by any change of
duties or positions so long as the holder continues to be an employee or
director of the Company or of a Subsidiary.

 

8. Stock Options. Stock Options granted under the Plan may be in the form of
Incentive Stock Options or Nonqualified Stock Options. Stock Options granted
under the Plan shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem appropriate:

 

(a) Award Agreement. Stock Options shall be evidenced by an Award Agreement in
such form and containing such terms and conditions as the Committee deems
appropriate and which are not inconsistent with the terms of the Plan.

 

(b) Terms of Stock Options Generally. Subject to the terms of the Plan and the
applicable Award Agreement, each Stock Option shall entitle the Participant to
whom such Stock Option was granted to purchase, upon payment of the relevant
exercise price, the number of shares of Common Stock specified in the Award
Agreement.

 

(c) Exercise Price. The Exercise Price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
and set forth in the Award Agreement.

 

(d) Option Term. The term of each Stock Option shall be fixed by the Committee
and set forth in the Award Agreement; provided, however, that a Stock Option
shall not be exercisable after the expiration of ten (10) years after the date
the Stock Option is granted (five (5) years in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder).

 

(e) Exercisability. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee. The Committee may provide that Stock Options shall be exercisable in
whole or in part based upon length of service or attainment of specified
performance criteria. The Committee, in its sole discretion, may provide for the
acceleration of vesting of a Stock Option, in whole or in part, based on such
factors or criteria (including specified performance criteria) as the Committee
may determine. Notwithstanding the above, no option may be exercised until the
beginning of the two-month period immediately preceding the 10th anniversary of
the Grant Date to the extent that the Company’s federal income tax deduction for
the Option spread is precluded by Section 162(m) of the Code for the year in
which the exercise would occur.

 

(f) Method of Exercise. A Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of shares
to be purchased. Such notice shall be accompanied by payment in full of the
exercise price either by cash, certified or bank check, note or other instrument
acceptable to the Committee.

 

- 7 -



--------------------------------------------------------------------------------

Except as set forth in Section 8(i) hereof, as determined by the Committee in
its sole discretion, payment of the exercise price may also be made in full or
in part in shares of Common Stock with a Fair Market Value (determined as of the
date of exercise of such Stock Option and, where such shares are withheld (as
described below), net of the applicable exercise price) at least equal to such
full or partial payment. Common Stock used to pay the exercise price must be
shares that are already owned by the Participant for at least six months. In its
discretion, the Committee may also permit any Participant to exercise an Option
through a “cashless exercise” procedure involving a broker or dealer approved by
the Committee, provided that the Participant has delivered an irrevocable notice
of exercise (the “Notice”) to the broker or dealer and such broker or dealer
agrees: (A) to sell immediately the number of shares of Common Stock specified
in the Notice to be acquired upon exercise of the Option in the ordinary course
of its business, (B) to pay promptly to the Company the aggregate exercise price
(plus the amount necessary to satisfy any applicable tax liability), and (C) to
pay to the Participant the balance of the proceeds of the sale of such shares
over the amount determined under clause (B) of this sentence, less applicable
commissions and fees; provided, however, that the Committee may modify the
provisions of this sentence to the extent necessary to conform the exercise of
the Option to Regulation T under the Exchange Act. The manner in which the
exercise price may be paid may be subject to certain conditions specified by the
Committee. If requested by the Committee, the Participant shall deliver the
Award Agreement evidencing an exercised Stock Option to the Secretary of the
Company, who shall endorse thereon a notation of such exercise and return such
Award Agreement to the Participant exercising the Option. No fractional shares
(or cash in lieu thereof) shall be issued upon exercise of a Stock Option and
the number of shares that may be purchased upon exercise shall be rounded to the
nearest number of whole shares.

 

(g) Rights as Shareholder. A Participant shall have no rights as a shareholder
with respect to any shares of Common Stock issuable upon exercise of a Stock
Option until a certificate or certificates evidencing the shares of Common Stock
shall have been issued to the Participant and, subject to Sections 14(b) and
14(c), no adjustment shall be made for dividends or distributions or other
rights in respect of any share for which the record date is prior to the date on
which the Participant shall become the holder of record thereof.

 

(h) Special Rule for Incentive Stock Options. With respect to Incentive Stock
Options granted under the Plan, if the aggregate Fair Market Value (determined
as of the date the Incentive Stock Option is granted) of the number of shares
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year under all plans of the Company or a
Parent or Subsidiary exceeds One Hundred Thousand Dollars ($100,000) or such
other limit as may be required by the Code, such Incentive Stock Options shall
be treated, to the extent of such excess, as Nonqualified Stock Options. No
Incentive Stock Option shall be granted to any person who is not an employee at
the time of grant.

 

- 8 -



--------------------------------------------------------------------------------

(i) Payment Alternatives for Section 16 Persons. Persons subject to Section 16
of the Exchange Act shall have the unfettered right (but not the obligation) to
pay the exercise price in full or in part in shares of Common Stock with a Fair
Market Value (determined as of the date of exercise of such Stock Option and,
where such shares are withheld (as described below), net of the applicable
exercise price) at least equal to such full or partial payment. Common Stock
used to pay the exercise price may be shares that are already owned by the
Participant who is subject to Section 16 of the Exchange Act, or such
Participant shall have the right but not the obligation to direct the Company to
withhold shares of Common Stock that would otherwise have been received by such
Participant upon exercise of the Stock Option. It is the intent of this
provision that the transactions described in this subsection qualify for the
exemption from short-swing profit liability under Section 16 of the Exchange Act
pursuant to the “disposition to the issuer” exemption set forth at Rule 16b-3(e)
promulgated under Section 16 of the Exchange Act.

 

9. Restricted Stock Awards. Restricted Stock Awards granted under the Plan shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:

 

(a) Award Agreement. Restricted Stock Awards shall be evidenced by an Award
Agreement in such form and containing such restrictions, terms and conditions as
the Committee deems appropriate and which are not inconsistent with the terms of
the Plan, including, without limitation, restrictions on the sale, assignment,
transfer or other disposition of such shares and provisions requiring that a
Participant forfeit such shares upon a termination of employment or directorship
for specified reasons within a specified period of time.

 

(b) Terms of Restricted Stock Awards Generally. Restricted Stock Awards may be
granted under the Plan in such form as the Committee may from time to time
approve. Restricted Stock Awards may be granted for no consideration or such
consideration as the Committee deems appropriate. Restricted Stock Awards may be
granted alone or in addition to other Awards under the Plan. Subject to the
terms of the Plan, the Committee shall determine the number of shares of Common
Stock subject to each Restricted Stock Award granted to a Participant, and the
Committee may impose different terms and conditions on any particular Restricted
Stock Award granted to any Participant. Each Participant receiving a Restricted
Stock Award shall be issued a certificate or certificates in respect of such
shares of Common Stock at the time of grant. Such certificate shall be
registered in the name of such Participant, and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award.
The Committee may require that the certificate or certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any Restricted Stock Award, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

- 9 -



--------------------------------------------------------------------------------

(c) Restriction Period. Restricted Stock Awards shall provide that, in order for
a Participant to vest in such Awards, such Participant must remain in the
employment or directorship of the Company or its Subsidiaries, subject to such
exceptions as the Committee may determine in its sole discretion for specified
reasons for a period commencing on the date of the Award and ending on such
later date or dates as the Committee may designate at the time of the Award and
set forth in the Award Agreement (the “Restriction Period”). During the
Restriction Period, a Participant may not sell, assign, transfer, pledge,
encumber or otherwise dispose of shares of Common Stock received under a
Restricted Stock Award. The Committee, in its sole discretion, may provide for
the lapse of restrictions in installments during the Restriction Period and may
waive or accelerate such restrictions in whole or in part, based on such factors
or criteria, including specified performance criteria, as the Committee may
determine. Upon expiration of the applicable Restriction Period (or lapse of
restrictions during the Restriction Period), the Participant shall be vested in
the Restricted Stock Award, or applicable portion thereof.

 

(d) Rights as Shareholder. Except as otherwise provided by the Committee in its
sole discretion, a Participant shall have, with respect to the shares of Common
Stock received under a Restricted Stock Award, all of the rights of a
shareholder of the Company, including the right to vote the shares and the right
to receive any cash dividends. Stock dividends issued with respect to shares
covered by a Restricted Stock Award shall be treated as additional shares under
the Restricted Stock Award and shall be subject to the same restrictions and
other terms and conditions that apply to the shares with respect to which such
dividends are issued.

 

10. Performance Share Awards. Performance Share Awards granted under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the Plan, as the
Committee shall deem appropriate:

 

(a) Award Agreement. Performance Share Awards shall be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
deems appropriate and which are not inconsistent with the terms of the Plan.
Each Award Agreement shall set forth the number of shares of Common Stock to be
received by a Participant upon satisfaction of certain specified performance
criteria and subject to such other terms and conditions as the Committee deems
appropriate.

 

(b) Terms of Performance Share Awards Generally. Performance Share Awards may be
granted under the Plan in such form as the Committee may from time to time
approve. Performance Share Awards may be granted for no consideration or such
consideration as the Committee deems appropriate. Performance Share Awards may
be granted alone or in addition to other Awards under the Plan. Subject to the
terms of the Plan, the Committee shall determine the number of shares of Common
Stock subject to each Performance Share Award granted to a Participant.

 

- 10 -



--------------------------------------------------------------------------------

(c) Performance Goals. Performance Share Awards shall provide that, in order for
a Participant to be entitled to receive shares of Common Stock under such Award,
the Company and/or the Participant must achieve certain specified performance
goals (“Performance Goals”) over a designated performance period (“Performance
Period”). The Performance Goals and Performance Period shall be established by
the Committee in its sole discretion. The Committee shall establish the
Performance Goals for each Performance Period before, or as soon as practicable
after, the commencement of the Performance Period. In setting Performance Goals,
the Committee may use such measures as net earnings, operating earnings or
income, absolute and/or relative return on equity or assets, earnings per share,
cash flow, pretax profits, earnings growth, revenue growth, comparison to peer
companies, any combination of the foregoing, or such other measure or measures
of performance, including individual measures of performance, in such manner as
it deems appropriate. Prior to the end of a Performance Period, with respect to
any Participant the deductibility of whose Performance Award will not, in the
reasonable belief of the Committee, be subject to Section 162(m) of the Code,
the Committee may, in its discretion, adjust the performance objectives to
reflect a Change in Capitalization (as hereinafter defined) or any other event
which may materially affect the performance of the Company, a Subsidiary or a
division, including, but not limited to, market conditions or a significant
acquisition or disposition of assets or other property by the Company, a
Subsidiary or a division. With respect to any Participant, the deductibility of
whose Performance Award may, in the reasonable belief of the Committee, be
subject to Section 162(m) of the Code, the Committee shall not be entitled to
exercise the discretion conferred upon it in the preceding sentence to the
extent the existence or exercise of such discretion would result in a loss of
tax deductibility under such Section 162(m) of the Code. The extent to which a
Participant is entitled to payment of a Performance Share Award at the end of
the Performance Period shall be determined by the Committee, in its sole
discretion, based on the Committee’s determination of whether the Performance
Goals established by the Committee in the granting of such Performance Share
Award have been met.

 

(d) Payment of Awards. Payment in settlement of a Performance Share Award shall
be made as soon as practicable following the conclusion of the respective
Performance Period, or at such other time as the Committee shall determine, in
shares of Common Stock.

 

(e) Rights as Shareholder. Except as otherwise provided by the Committee in the
applicable Award Agreement, a Participant shall have no rights as a shareholder
with respect to a Performance Share Award until a certificate or certificates
evidencing the shares of Common Stock shall have been issued to the Participant
following the conclusion of the Performance Period, and, subject to Sections
14(b) and 14(c), no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date on which the Participant shall become the holder of record thereof.

 

11. Stock Unit Awards. Stock Unit Awards granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the Plan, as the Committee shall deem
appropriate:

 

- 11 -



--------------------------------------------------------------------------------

(a) Award Agreement. Stock Unit Awards shall be evidenced by an Award Agreement
containing such conditions, terms and conditions as the Committee deems
appropriate, provided that such restrictions, terms and conditions are not
inconsistent with this Section. Each Award Agreement shall set forth the number
of shares of Common Stock to be received by a Participant upon satisfaction of
such terms and conditions as the Committee deems appropriate.

 

(b) Grant Date. The Grant Date of a Stock Unit Award shall be the date
designated by the Committee and specified in the Stock Unit Award Agreement as
the date the Stock Unit Award is granted.

 

(c) Vesting Date of Stock Units. Each Stock Unit Award Agreement shall indicate
the date or conditions, including the achievement of certain performance
objectives, under which such Stock Unit Award shall become vested; provided,
however, that, unless otherwise provided in a Participant’s Stock Unit Award
Agreement or the Committee determines otherwise at a later date, if within the
two year period following a Change in Control the Participant’s Employment is
terminated by the Company or its Affiliate without Cause or by the Participant
for Good Reason, all Stock Unit Awards held by such Participant shall become
immediately vested as of the effective date of the termination of such
Participant’s Employment.

 

(d) Issuance of Certificates for Common Stock. As soon as practical after the
time stated in the Stock Unit Award Agreement, shares of Common Stock equal to
the number of vested Stock Unit Awards reflected in the applicable Stock Unit
Award Agreement shall be distributed to the Participant (or the beneficiary(ies)
or personal representative of a deceased Participant). Distributions shall be
made in shares of Common Stock, with fractional shares rounded up to the nearest
whole share.

 

(e) Termination of Stock Unit Awards. The Committee may, at any time, in its
absolute discretion, terminate any Stock Unit Award then outstanding, whether
vested or not, provided, however, that the Company, in full consideration of
such termination shall pay with respect to each Stock Unit Award, whether or not
vested on the date of such termination, an amount equal to the Fair Market Value
of a share of Common Stock determined as of the Valuation Date coincident with
or next succeeding the date of termination. Such payment shall be made as soon
as practicable after the payment amounts are determined, provided, however, that
the Company shall have the option to make payments to the Participants by
issuing a note to the Participant bearing a reasonable rate of interest as
determined by the Committee in its absolute discretion.

 

(f) Rights as Shareholders. A Participant will not have any stockholder rights,
such as rights to vote or to receive dividends or other distributions, with
respect any Stock Unit Awards. A Participant will have only adjustment rights
provided in this Plan and the cash dividend equivalent rights, if any, provided
in the Stock Unit Award Agreement.

 

- 12 -



--------------------------------------------------------------------------------

12. Termination of Employment.

 

(a) Disability or Retirement. Except as may otherwise be provided by the
Committee in its sole discretion at the time of grant or subsequent thereto, if
a Participant’s employment with the Company and its Subsidiaries terminates by
reason of Retirement or if a Participant’s employment (or, with respect to a
nonemployee director, his directorship) terminates by reason of Disability, (i)
any Stock Option held by the Participant may thereafter be exercised, to the
extent it was exercisable on the date of termination, for a period (the
“Exercise Period”) of one (1) year from the date of such Disability or
Retirement or until the expiration of the stated term of the Stock Option,
whichever period is shorter, and to the extent not exercisable on the date of
termination, such Stock Option shall be forfeited; provided, however, that if a
Participant terminates employment by reason of Retirement and such Participant
holds an Incentive Stock Option, the Exercise Period shall not exceed the
shorter of three (3) months from the date of Retirement and the remainder of the
stated term of such Incentive Stock Option; provided further, however, that if
the Participant dies during the Exercise Period, any unexercised Stock Option
held by such Participant may thereafter be exercised to the extent it was
exercisable on the date of Disability or Retirement, by the legal representative
or beneficiary of the Participant, for a period of one (1) year from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is shorter (or, in the case of an Incentive Stock Option, for a
period equal to the remainder of the Exercise Period), and (ii) if such
termination is prior to the end of the applicable Restriction Period (with
respect to a Restricted Stock Award), Performance Period (with respect to a
Performance Share Award) or vesting period (with respect to a Stock Unit Award),
the number of shares of Common Stock subject to such Award which have not been
earned as of the date of Disability or Retirement shall be forfeited. In
determining whether to exercise its discretion under the first sentence of this
Section 12(a) with respect to an Incentive Stock Option the Committee may
consider the provisions of Section 422 of the Code.

 

(b) Death. Except as may otherwise be provided by the Committee in its sole
discretion at the time of grant or subsequent thereto, if a Participant’s
employment or directorship with the Company and its Subsidiaries terminates by
reason of death, (i) any Stock Option held by the Participant may thereafter be
exercised, to the extent it was exercisable on the date of death, by the legal
representative or beneficiary of the Participant, for a period of one (1) year
from the date of the Participant’s death or until the expiration of the stated
term of such Stock Option, whichever period is shorter, and to the extent not
exercisable on the date of death, such Stock Option shall be forfeited and (ii)
if such termination is prior to the end of the applicable Restriction Period
(with respect to a Restricted Stock Award), Performance Period (with respect to
a Performance Share Award) or vesting period (with respect to a Stock Unit
Award), the number of shares of Common Stock subject to such Award which have
not been earned as of the date of death shall be forfeited.

 

- 13 -



--------------------------------------------------------------------------------

(c) Other Terminations. Unless the Committee determines otherwise in its sole
discretion at the time of grant or subsequent thereto, (A) if a Participant’s
employment or directorship with the Company and its Subsidiaries is terminated
by the Company for Cause, (i) any Stock Option or portion thereof which has
become exercisable as of the date such Participant’s employment is terminated
shall expire on the commencement of business on the date the Participant’s
employment is terminated for Cause, and to the extent not exercisable as of the
date of termination, such Stock Option shall be forfeited, and (ii) if such
termination is prior to the end of the applicable Restriction Period (with
respect to a Restricted Stock Award), Performance Period (with respect to a
Performance Share Award) or vesting period (with respect to a Stock Unit Award),
the number of shares of Common Stock subject to such Award which have not been
earned as of the date of such termination shall be forfeited; or (B) if a
Participant’s employment or directorship with the Company and its Subsidiaries
terminates for any reason other than Cause, death, Disability or Retirement, (i)
any Stock Option held by the Participant may thereafter be exercised, to the
extent it was exercisable on the date of termination, for a period of ninety
(90) days from the date of such termination or until the expiration of the
stated term of such Stock Option, whichever period is shorter, and to the extent
not exercisable on the date of termination, such Stock Option shall be
forfeited, and (ii) if such termination is prior to the end of the applicable
Restriction Period (with respect to a Restricted Stock Award), Performance
Period (with respect to a Performance Share Award) or vesting period (with
respect to a Stock Unit Award), the number of shares of Common Stock subject to
such Award which have not been earned as of the date of termination shall be
forfeited. In determining whether to exercise its discretion under this Section
12(c) with respect to an Incentive Stock Option, the Committee may consider the
provisions of Section 422 of the Code.

 

13. Non-transferability of Awards. No Awards under the Plan or any rights or
interests therein may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of except by will or the laws of descent and
distribution; provided, however, that with respect to any Award that is not an
Incentive Stock Option, the foregoing restrictions shall not apply to the extent
determined by the Committee in its sole discretion at the time of grant and set
forth in the applicable Award Agreement; provided further, however, that if so
determined by the Committee, a Participant may, in the manner established by the
Committee, designate a beneficiary to exercise the rights of the Participant
with respect to any Award upon the death of the Participant. During the lifetime
of a Participant, Stock Options shall be exercisable only by, and payments in
settlement of Awards shall be payable only to, the Participant.

 

14. Adjustment Upon Changes in Common Stock

 

(a) Increase or Decrease in Issued Shares Without Consideration. Subject to any
required action by the stockholders of the Company, in the event of any increase
or decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of shares of Common Stock or the payment of an
extraordinary stock dividend (but only on the shares of Common Stock), or any
other increase or decrease in the number of such shares effected without receipt
of consideration by the Company, the Committee shall, make such adjustments with
respect to the number of shares of Common Stock subject to the Awards and the
exercise price per share of Common Stock, as the Committee may consider
appropriate to prevent the enlargement or dilution of rights.

 

- 14 -



--------------------------------------------------------------------------------

(b) Certain Mergers. Subject to any required action by the stockholders of the
Company, in the event that the Company shall be the surviving corporation in any
merger or consolidation (except a merger or consolidation as a result of which
the holders of shares of Common Stock receive securities of another
corporation), the Awards outstanding on the date of such merger or consolidation
shall pertain to and apply to the securities that a holder of the number of
shares of Common Stock subject to any such Award would have received in such
merger or consolidation (it being understood that if, in connection with such
transaction, the stockholders of the Company retain their shares of Common Stock
and are not entitled to any additional or other consideration, the Awards shall
not be affected by such transaction).

 

(c) Certain Other Transactions. In the event of (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets,
(iii) a merger or consolidation involving the Company in which the Company is
not the surviving corporation or (iv) a merger or consolidation involving the
Company in which the Company is the surviving corporation but the holders of
shares of Common Stock receive securities of another corporation and/or other
property, including cash, the Committee shall, in its absolute discretion, have
the power to:

 

(A) provide for the exchange of any Award outstanding immediately prior to such
event (whether or not then exercisable) for an award with respect to, as
appropriate, some or all of the property for which the stock underlying such
Award is exchanged and, incident thereto, make an equitable adjustment, as
determined by the Committee, in the exercise price of the Stock Options, if
applicable, or the number of shares or amount of property subject to the Award
or, if appropriate, provide for a cash payment to the Participants in partial
consideration for the exchange of the Awards as the Committee may consider
appropriate to prevent dilution or enlargement of rights;

 

(B) cancel, effective immediately prior to the occurrence of such event, any
Award outstanding immediately prior to such event (whether or not then
exercisable or vested), and in full consideration of such cancellation, pay to
the Participant to whom such Award was granted an amount in cash, for each share
of Common Stock subject to such Award, equal to: (x) with respect to a Stock
Option, the excess of (1) the value, as determined by the Committee in its
absolute discretion, of securities and property (including cash) received by the
holder of a share of Common Stock as a result of such event over (2) the
exercise price of such Option; (y) with respect to a Restricted Stock Award or a
Performance Share Award, the value, as determined by the Committee in its
absolute discretion, of the securities and property (including cash) received by
the holder of a share of Common Stock as a result of such event; and (z) with
respect to a Stock Unit Award, the value, as determined by the Committee in its
absolute discretion, of the securities and property (including cash) received by
the holder of a share of Common Stock as a result of such event, or

 

- 15 -



--------------------------------------------------------------------------------

(C) provide for any combination of (A) or (B).

 

(d) Other Changes. In the event of any change in the capitalization of the
Company or a corporate change other than those specifically referred to in
Sections 14(a), (b) or (c) hereof, the Committee shall, in its absolute
discretion, make such adjustments in the number and class of shares subject to
Awards outstanding on the date on which such change occurs and, if applicable,
in the per-share exercise price of each such Stock Option, as the Committee may,
in its absolute discretion, consider appropriate to prevent dilution or
enlargement of rights.

 

(e) No Other Rights. Except as expressly provided in this Plan or the Award
Agreements evidencing the Awards, the Participants shall not have any rights by
reason of (i) any subdivision or consolidation of shares of Common Stock or
shares of stock of any class, (ii) the payment of any dividend, any increase or
decrease in the number of shares of Common Stock, or (iii) shares of stock of
any class or any dissolution, liquidation, merger or consolidation of the
Company or any other corporation. Except as expressly provided in this Plan or
the Award Agreements evidencing the Awards, no issuance by the Company of shares
of Common Stock or shares of stock of any class, or securities convertible into
shares of Common Stock or shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Common Stock subject to an Award or, if applicable, the exercise price of any
Stock Option.

 

15. Change in Control. Unless otherwise provided in a Participant’s Award
Agreement or the Committee determines otherwise at a later date, if within the
two year period following a Change in Control the Participant’s employment is
terminated by the Company or its Affiliate that employs such Participant without
Cause or by the Participant for Good Reason, all outstanding Stock Options, all
Restricted Stock Awards, Performance Share Awards and Stock Unit Awards held by
such Participant shall become immediately vested as of the effective date of the
termination of such Participant’s employment.

 

16. Amendment of the Plan. The Board may at any time and from time to time
terminate, modify, or amend the Plan in any respect, except that no termination,
modification or amendment shall be effective without shareholder approval if
such approval is required to comply with any law, regulation or stock exchange
rule. No termination or amendment of the Plan shall, without the consent of a
Participant to whom any Awards shall previously have been granted, adversely
affect his or her rights under such Awards.

 

17. Miscellaneous.

 

(a) Tax Withholding.

 

(i) The Company and its Subsidiaries shall have the right to deduct from any
cash payment made under the Plan any federal, state or local taxes of any kind
required

 

- 16 -



--------------------------------------------------------------------------------

to be withheld with respect to such payment. It shall be a condition to the
obligation of the Company to deliver shares of Common Stock pursuant to any
Award under the Plan that the recipient of such Award pay to the Company such
amount as may be required by the Company for the purpose of satisfying any
liability for any such withholding taxes. Any Award granted under the Plan may
require the Company, or permit the recipient of such Award to elect, in
accordance with any applicable rules established by the Committee, to withhold
or to pay all or a part of the amount of such withholding taxes in shares of
Common Stock, provided, however, that regardless of whether set forth in the
Award Agreement, any person subject to Section 16 of the Exchange Act shall have
the unfettered right but not the obligation to direct and compel the Company to
withhold, or to accept from such person, such number of shares of Common Stock
valued at the Fair Market Value on the date of such payment as is necessary to
pay, in whole or in part, such person’s withholding tax obligation. Except for
elections made by persons subject to Section 16 of the Exchange Act, elections
by all other Participants may be denied by the Committee in its sole discretion,
or may be made subject to certain conditions specified by the Committee. Neither
the Board of Directors nor the Committee shall have any discretion with respect
to the elections by persons subject to Section 16 of the Exchange Act in order
that such transactions shall qualify for the exemption from short-swing profit
liability pursuant to the “disposition to the issuer” exemption set forth at
Rule 16b-3(e) promulgated under Section 16 of the Exchange Act.

 

(ii) The applicable Award Agreement for an Incentive Stock Option shall provide
that if a Participant makes a disposition, within the meaning of Section 424(c)
of the Code and the regulations promulgated thereunder, of any share of Common
Stock issued to such Participant pursuant to the exercise of an Incentive Stock
Option within the two (2)-year period commencing on the day after the date of
the grant or within the one (1)-year period commencing on the day after the date
of transfer of such share of Common Stock to the Participant pursuant to such
exercise, the Participant shall, within ten (10) days of such disposition,
notify the Company thereof, by delivery of written notice to the Company at its
principal executive office.

 

(b) Loans. On such terms and conditions as shall be approved by the Committee,
the Company may directly or indirectly lend money to a Participant to accomplish
the purposes of the Plan, including to assist such Participant to acquire or
carry shares of Common Stock acquired upon the exercise of Stock Options granted
hereunder, and the Committee may also separately lend money to any Participant
to pay taxes with respect to any of the transactions contemplated by the Plan.
Notwithstanding the foregoing, no such loan shall be made to an executive
officer or director of the Company.

 

(c) No Right to Grants or Employment. No Eligible Employee or Participant shall
have any claim or right to receive grants of Awards under the Plan. Nothing in
the Plan or in any Award or Award Agreement shall confer upon any employee of
the Company or any Subsidiary any right to continued employment with the Company
or any Subsidiary, as the case may be, or interfere in any way with the right of
the Company or a Subsidiary to terminate the employment of any of its employees
at any time, with or without cause.

 

- 17 -



--------------------------------------------------------------------------------

(d) Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.

 

(e) Other Employee Benefit Plans. Payments received by a Participant under any
Award made pursuant to the provisions of the Plan shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan or similar arrangement provided by the Company.

 

(f) Securities Law Restrictions. The Committee may require each Eligible
Employee purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Employee is acquiring the shares for investment
and not with a view to the distribution thereof. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, the New York Stock Exchange or any other stock exchange upon which
the Common Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. No shares of
Common Stock shall be issued hereunder unless the Company shall have determined
that such issuance is in compliance with, or pursuant to an exemption from, all
applicable federal and state securities laws.

 

(g) Compliance with Rule 16b-3. Notwithstanding anything contained in the Plan
or any Award Agreement to the contrary, if the consummation of any Award under
the Plan would result in the possible imposition of liability on a Participant
pursuant to Section 16(b) of the Exchange Act, the Committee shall have the
right, in its sole discretion, but shall not be obligated, to defer such
transaction to the extent necessary to avoid such liability, but in no event for
a period in excess of 180 days.

 

(h) Deductibility Under Code Section 162(m). Awards granted under the Plan to
Eligible Employees which the Committee reasonably believes may be subject to
Section 162(m) of the Code shall not be exercisable, and payment under the Plan
in connection with such an Award shall not be made, unless and until the
Committee has determined in its sole discretion that such exercise or payment
would no longer be subject to Section 162(m) of the Code.

 

- 18 -



--------------------------------------------------------------------------------

(i) Award Agreement. Each Eligible Employee receiving an Award under the Plan
shall enter into an Award Agreement in a form specified by the Committee
agreeing to the terms and conditions of the Award and such other matters as the
Committee shall, in its sole discretion, determine. In the event of any conflict
or inconsistency between the Plan and any such Award Agreement, the Plan shall
govern, and the Award Agreement shall be interpreted to minimize or eliminate
any such conflict or inconsistency.

 

(j) Costs of Plan. The costs and expenses of administering the Plan shall be
borne by the Company.

 

(k) Governing Law. Except as to matters of federal law, the Plan and all actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to conflicts of law principles.

 

(l) Effective Date of Amendment. The Plan as amended and restated herein shall
be effective on January 26, 2004. No Stock Unit Award shall be made under this
Plan before approval of this January 26, 2004 amendment and restatement of the
Plan by the shareholders of the Company.

 

The undersigned hereby certifies that the Board of Directors of the Company duly
adopted this amended and restated Plan on January 26, 2004.

 

By:

 

/s/ David L. Fleisher

--------------------------------------------------------------------------------

Title:

 

Vice President, General Counsel and

Corporate Secretary

Date:

 

January 26, 2004

 

- 19 -